                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 06, 2020
                                                                        David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 GERARDO ARIAS,       §             CIVIL ACTION NO.
          Plaintiff,  §             4:19-cv-01635
                      §
                      §
      vs.             §             JUDGE CHARLES ESKRIDGE
                      §
                      §
 ZACHRY LLC, ZACHRY §
 INDUSTRIAL INC, and  §
 OLIN CORPORATION, §
          Defendants. §

                 OPINION AND ORDER ON
              DISMISSAL WITHOUT PREJUDICE
     Before the Court is a motion by Plaintiff Gerardo Arias to
remand this action to state court. Dkt 10. Arias requests in the
alternative to dismiss his suit under Federal Rule of Civil
Procedure 41(a)(2). Ibid.
    The Court finds dismissal appropriate. All claims against
Defendants Olin Corporation, Zachry LLC, and Zachry
Industrial Inc are dismissed without prejudice.
        1. Background
      Arias alleges that while working at Defendant Olin
Corporation’s plant in Freeport a line became pressurized,
causing an explosion that injured him. Arias claims that a faulty
system implemented by Olin caused the pressurization. Dkt 1-4
at 1.
     Arias brought action claiming negligence and gross
negligence against Olin and the Zachry entities. Arias is a Texas
citizen. The Zachry entities are Texas companies. Olin is not.
    Olin removed this case to federal court on assertion of
diversity jurisdiction and sought to dismiss the Zachry entities as
improperly joined. Dkt 1 at ¶ 3; see 28 USC § 1332(a). Arias
opposed this. The parties dispute whether the Zachry entities
played any role in the employment of Arias or otherwise have any
meaningful connection to this action.
         2. Legal Standard
     The question would be one of improper joinder, were the
Court to reach it. For on the one hand, if the Zachry entities are
properly joined, diversity jurisdiction does not exist. And on the
other, if they are not viably part of this case, this Court’s
jurisdiction is clear.
     Perhaps sensing unstable ground in this respect, Arias in the
alternative asks to voluntarily dismiss his entire action without
prejudice. Dkt 10 at 7. Rule 41(a)(2) provides that after a
defendant has filed an answer, “an action may be dismissed at the
plaintiff’s request only by court order, on terms that the court
considers proper.” Any such dismissal is without prejudice,
unless the trial court specifies otherwise. Ibid.
     The Fifth Circuit instructs that “as a general rule, motions
for voluntary dismissal should be freely granted unless the non-
moving party will suffer some plain legal prejudice other than the
mere prospect of a second lawsuit.” United States ex rel Vaughn v
United Biologics LLC, 907 F3d 187, 196–97 (5th Cir 2018)
(quotations omitted). Examples of sufficient prejudice include
dismissals at a late stage of pretrial proceedings, especially when
seeking to avoid an imminent adverse ruling. In re FEMA Trailer
Formaldehyde Products Liability Litigation, 628 F3d 157, 162 (5th Cir
2010). That a plaintiff “may gain a tactical advantage by
dismissing its suit without prejudice and refiling in another forum
is not sufficient legal prejudice.” Bechuck v Home Depot USA Inc,
814 F3d 287, 299 (5th Cir 2016) (quotations omitted).
         3. Analysis
     Olin expresses concern only that Arias will simply sue it again
in state court—necessitating removal and a subsequent do-over
fight on a subsequent remand. But Olin cites no cases in support,
which appear to be uniformly against it: “The ‘mere prospect of
a second lawsuit’ is an insufficient reason to deny a motion for




                                 2
voluntary dismissal.” Scarlott v Ocwen Loan Servicing LLC, 2014 WL
1795243, *4 (SD Tex), quoting Elbaor v Tripath Imaging, Inc, 279
F3d 314, 317 (5th Cir 2002).
     The Fifth Circuit has observed, “The primary purpose of this
rule is to avoid voluntary dismissals which unfairly affect the
other side.” Harris v Devon Energy Product Co, 500 F App’x 267,
268 (5th Cir 2012) (quotations omitted). The passage of time until
this ruling is of some concern. But the Court finds no delay
attributable to Arias.
     Olin removed the action here on May 3, 2019. Arias sought
remand or dismissal on June 3rd. This was prior even to the filing
of the joint discovery and case management plan on August 6th.
And more meaningfully, it was well in advance of a pending
motion for summary judgment by Olin on September 26th. Dkt
18. The action was then reassigned to this Court on November
4th—on or around which day the Court also received over three
hundred other cases.
     With the case pending in federal court for only one month
before Arias sought dismissal, the Court cannot find any
inappropriate delay. Likewise, the request for dismissal was not
brought to avoid any ruling on summary judgment. And as to the
pertinent question of legal prejudice, the caselaw is clear that “the
principle of avoidance of another lawsuit” does not justify
denying a motion to dismiss or conditioning it on dismissal with
prejudice. For instance, see Scarlott, 2014 WL 1795243 at *4
(collecting cases).
     Rule 41(a)(2) provides that any dismissal shall be “on terms
that the court considers proper.” The Court is not insensitive to
Olin’s concerns. Dismissal here thus comes with the following
conditions and warnings.
     First, should Arias file another action in federal court based
generally on the same set of operative facts alleged in this case,
or should he commence such an action in state court and that
action is subsequently removed to federal court, the parties must
designate the new action as a related case to the instant action for
assignment to this Court. See Scarlott, 2014 WL 1795243 at *5.




                                 3
     Second, Arias must strictly adhere to the requirements of
Rule 11 on any action he refiles either here or in state court. This
Court has previously noted that the question of improper joinder
(which previously was known as fraudulent joinder) indicates the
limits of Rule 11 might be near. Harwin Braxton Centre Inc v
AmGuard Insurance Co, no 4:19-cv-03175, Dkt 30 at *9 (SD Tex
2020). Arias should keep this in mind.
     Third, to the extent a related new case finds its way back to
this Court and is subsequently dismissed on the merits, the Court
will entertain a motion by Defendants to assess attorney fees
against Arias as supported by applicable law. See Scarlott, 2014
WL 1795243 at *5.
         4. Conclusion
    The action is DISMISSED WITHOUT PREJUDICE subject to the
above terms and conditions.
    SO ORDERED.


    Signed on March 6, 2020, at Houston, Texas.



                              Hon. Charles Eskridge
                              United States District Judge




                                 4
